Citation Nr: 1445997	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-42 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral leg disability including leg cramps.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for bilateral ankle disability.  

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for post-traumatic stress disorder (PTSD) and associated major depressive disorder (MDD).

8.  Entitlement to service connection for tinnitus.  


9.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2014, the Veteran testified before the undersigned via video conference from the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 13, 2014, at his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of his appeal as to the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral leg disability including leg cramps as well as service connection for a bilateral shoulder disability, a low back disorder, bilateral ankle disability, bilateral knee disability, and bilateral pes planus, is requested.

2.  PTSD with MDD is attributable to service.  


3.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran and his representative as to the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral leg disability including leg cramps as well as service connection for a bilateral shoulder disability, a low back disorder, bilateral ankle disability, bilateral knee disability, and bilateral pes planus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  PTSD with MDD was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral leg disability including leg cramps as well as service connection for a bilateral shoulder disability, a low back disorder, bilateral ankle disability, bilateral knee disability, and bilateral pes planus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are each dismissed.


Service connection for PTSD with MDD and Tinnitus

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


PTSD with MDD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's former military unit, the 1st Battalion, 8th Marine Division, participated as part in the Multinational Peace-Keeping Force in Lebanon during 1983.  Unfortunately, a terrorist attack killed 241 servicemembers and wounded others.  This event has been verified.  The Veteran indicated that many friends were killed and injured, he suffered survival guilt, and was traumatized by this incident.  A service buddy confirmed that their close friend was killed and the Joint Services Records and Research Center (JSRRC) verified the same.  Although one VA examiner in July 2012 opined that the Veteran did not have PTSD, but rather MDD which was not related to service, many other examiners have opined otherwise.  Specifically, at least six different VA psychiatric personnel opined that the Veteran has PTSD due to the claimed stressor.  See VA medical letters dated in December 2007, August 2008, April 2009, February 2011, September 2011, and December 2011.  In addition, his MDD was indicated to be associated with the PTSD.  

VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor. Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44. 

Accordingly, service connection for PTSD is granted.



Tinnitus

The Veteran asserts that he has tinnitus which began during service due to exposure to acoustic trauma while he was serving in a Marine infantry division.  The Veteran's DD Form 214 confirms that the Veteran was a rifleman.  A July 2012 VA examination confirmed the diagnosis of tinnitus.  The examiner opined that the Veteran's tinnitus may be secondary to some other medical or psychological condition incurred during medical service including, but not limited to, PTSD.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  The Board finds that in affording the Veteran all reasonable doubt, service connection for tinnitus is warranted as being related to his military service as it is consistent with that service.  38 U.S.C.A. § 1154(a).  


ORDER

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral leg disability including leg cramps is dismissed.  

The issue of service connection for a bilateral shoulder disability is dismissed.  

The issue of service connection for a low back disorder is dismissed.  

The issue of service connection for bilateral ankle disability is dismissed.  

The issue of service connection for bilateral knee disability is dismissed.  

The issue of service connection for bilateral pes planus is dismissed.  


REMAND

The issue of entitlement to a TDIU must be returned to the AOJ pending the rating of the service-connected disabilities, above.  In addition, in rating the PTSD, the Board notes that the RO should consider whether a permanent and total rating is warranted.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim of a TDIU on appeal in light of the grants of service connection for PTSD with MDD as well as tinnitus, taking into consideration whether a permanent and total rating is warranted.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


